SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_]Check the appropriate box:[_] Preliminary Proxy Statement [_] Soliciting Material Under Rule[_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [x]Definitive Proxy Statement [_] Definitive Additional Materials INTERNATIONAL GAME TECHNOLOGY (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):[x] No fee required.[_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:[_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:2) Form, Schedule or Registration Statement No.: 3) Filing Party:4) Date Filed: 2010 PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS The Annual Meeting of Shareholders of International Game Technology will be held at Masters Pavilion Meeting RoomBear’s Best Las Vegas 11111 W. Flamingo Road Las Vegas, Nevada 89109 on Tuesday, March 2, 2010, at 7:30 a.m. P.S.T. PROXY VOTING OPTIONS YOUR VOTE IS IMPORTANT Whether or not you plan to attend the annual meeting, please vote as soon as possible. You may vote over the Internet, as well as by telephone or by mailing a proxy card. Voting via the Internet, by phone or by written proxy will ensure your representation at the annual meeting if you do not attend in person. Please review the instructions you received regarding each of these voting options. Voting over the Internet or by telephone is fast and convenient, and your vote is immediately tabulated. By using the Internet or telephone, you help IGT reduce the cost of postage and proxy tabulations. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held on March 2, 2010 January 19, Dear Shareholder: International Game Technology hereby invites you, as a shareholder, to attend our annual meeting of shareholders either in person or by proxy. The meeting will be held in the Masters Pavilion Meeting Room at Bear’s Best Las Vegas, 11111 W. Flamingo Road, Las Vegas, Nevada 89109, on Tuesday, March 2, 2010, at 7:30 a.m. P.S.T., for the purpose of considering and acting upon the following matters: 1. Electing eight directors for the ensuing year; 2. Ratifying the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the fiscal year ending September 30, 2010; and 3. Transacting any other business that may properly come before the meeting. Any action on the items described above may be considered at the annual meeting at the time and on the date specified above or at any time and date to which the annual meeting is properly adjourned or postponed. Only shareholders of record at the close of business on January 4, 2010 are entitled to receive notice of and to vote at the annual meeting or any adjournment or postponement of the meeting. Shareholders present at the annual meeting or who have submitted a valid proxy over the Internet, by telephone or by mail will be deemed to be present in person to vote at the annual meeting. Pursuant to recent amendments to the New York Stock Exchange rules, if you hold your shares in street name, beginning this year brokers will not have discretion to vote your shares on the election of directors. Accordingly, if your shares are held in street name and you do not submit voting instructions to your broker, your shares will not be counted in determining the outcome of the election of the eight director nominees at the annual meeting. We encourage you to provide voting instructions to your brokers if you hold your shares in street name so that your voice is heard in the election of directors. By Order of the Board of Directors, Robert C. Melendres Secretary TABLE OF CONTENTS Page IMPORTANT NOTICE REGARDING INTERNET AVAILABILITY OF PROXY MATERIALS 1 QUESTIONS AND ANSWERS ABOUT THE MEETING 1 PROPOSAL 1 – ELECTION OF DIRECTORS 5 Nominees for Election of Directors 5 Board of Directors and Committees of the Board 8 Corporate Governance Matters 10 Director Compensation - Fiscal 2009 11 Recommendation of IGT Board of Directors 13 OTHER INFORMATION 14 Executive Officers 14 Equity Security Ownership of Management and Other Beneficial Owners 16 Section 16(a) Beneficial Ownership Reporting Compliance 17 Policies and Procedures for Approval of Related Person Transactions 17 Related Person Transactions 17 EXECUTIVE COMPENSATION 18 Compensation Discussion and Analysis 18 Compensation Committee Interlocks and Insider Participation 29 Summary Compensation Table - Fiscal 2009, 2008 and 2007 30 Compensation of Named Executive Officers 32 Description of Employment Agreements - Salary and Bonus Amounts 32 Grants of Plan-Based Awards - Fiscal 2009 33 Description of Plan-Based Awards 34 Outstanding Equity Awards at Fiscal 2009 Year-End 35 Option Exercises and Stock Vested - Fiscal 2009 37 Nonqualified Deferred Compensation - Fiscal 2009 38 Potential Payments Upon Termination or Change in Control 39 Quantification of Severance/Change in Control Benefits 41 Termination of Employment Without Cause or for Good Reason 41 Termination of Employment Due to Death or Disability 41 Change in Control Benefits 41 PROPOSAL 2 – RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 42 Audit Committee Report 42 Fees Paid to Independent Registered Public Accounting Firm 44 Pre-Approval Policies and Procedures 44 Recommendation of IGT Board of Directors 44 SHAREHOLDER PROPOSALS FOR THE 2 45 ANNUAL REPORT 46 DELIVERY OF DOCUMENTS TO SHAREHOLDERS SHARING AN ADDRESS 46 OTHER MATTERS 46 i INTERNATIONAL GAME TECHNOLOGY 9295 Prototype Drive Reno, Nevada 89521 (775) 448-7777 PROXY STATEMENT Our board of directors is soliciting your proxy for the 2010 Annual Meeting of Shareholders to be held at 7:30 a.m. P.S.T. on March 2, 2010 in the Masters Pavilion Meeting
